IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                      No. 84527
RESIGNATION OF THEODORE ROSS
CERCOS, BAR NO. 5603.
                                                          FILE
                                                     • APR 1 9 2022 f---)
                                                             s R -BRCZOji'11;4
                                                          IEF DEPUTY CLERK
          ORDER GRANTING PETITION FOR RESIGNATION
            This is a joint petition by the State Bar of Nevada and attorney
Theodore Ross Cercos for his resignation from the Nevada bar.
            SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Cercos; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
            Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Cercos acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Cercos has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).




                                                              12. 11.4t9
                            The petition satisfies the requireinents of SCR 98(5).
                Accordingly, we approve attorney Theodore Ross Cercos's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Theodore Ross Cercos
                      Executive Director, State Bar of Nevada
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A